 
 
Exhibit 10.2
 
LEASE TERMINATION AGREEMENT


THIS LEASE TERMINATION AGREEMENT (“Agreement”) is made as of this 4th day of
June, 2015, by and between TECHPRECISION CORPORATION (“Tenant”), a Delaware
Corporation and CLA Building Associates, L.P. (“Landlord”), a Delaware Limited
Partnership.


WHEREAS, Tenant and Landlord are parties to a certain Lease Agreement dated
March 15, 2015 (the “Lease”) whereby Landlord leases to Tenant approximately
4,000 rentable square feet (the “Demised Premises”) on the second floor of the
building known as “CLA Building” located at 2 Campus Boulevard in Newtown
Square, Pennsylvania (the “Building”) as more particularly described in the
Lease; and


WHEREAS, Tenant and Landlord now wish to terminate the Lease on the terms and
conditions provided herein.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound, Tenant and Landlord agree as follows:
 
1.    Recitals.  The foregoing recitals are incorporated herein by reference.
 
2.    Lease Termination.  Landlord and Tenant hereby agree that notwithstanding
anything in the Lease to the contrary, the Term shall expire on June 30, 2015
(the “Termination Date”) as though such date were the date originally set forth
in the Lease as the Expiration Date (including, without limitation, with respect
to Section 2.1(g) of the Lease) and Tenant shall vacate the Demised Premises on
or before the Termination Date in the condition required under the Lease.  In
accordance with Section 5 of the Lease, Landlord currently holds a security
deposit in the form of cash from Tenant in the amount of Two Thousand Four
Hundred Dollars ($2,400.00).   Landlord and Tenant have agreed that Landlord
will retain the security deposit as Landlord’s sole and full payment of rent for
the final month the Tenant occupies the Premises.


3.           Cooperation with New Tenant.  Tenant hereby consents to Landlord’s
new incoming tenant for the Demised Premises (the “Incoming Tenant”) accessing
the Demised Premises upon reasonable prior notice to Tenant on and after June
15, 2015 to prepare the Demised Premises for its occupancy.  Notwithstanding the
foregoing, Tenant shall have no liability for any actions or omissions of the
Incoming Tenant and/or its contractors, agents, or employees in the Demised
Premises with respect to the same.
 
4.           Representations and Warranties.  Landlord represents and warrants
to Tenant that (i) Landlord has the full power and authority to enter into this
Agreement and to perform its obligations hereunder without the authorization or
consent of any person or entity which has not already been obtained, and (ii) to
Landlord’s knowledge, Tenant is not in default of the Lease as of the date
hereof.  Tenant represents and warrants to Landlord that (i) Tenant has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder without the authorization or consent of any person or entity which has
not already been obtained, and (ii) to Tenant’s knowledge, Landlord is not in
default of the Lease as of the date hereof.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and each of their respective
successors and assigns.
 
6.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes any prior agreements, representations,
negotiations, or statements of the parties, in each case in relation to the
subjects covered by this Agreement.
 
7.           Capitalized Terms.  Unless otherwise defined herein, all
capitalized terms used in this Agreement shall have the meanings ascribed to
such terms in the Lease.
 
8.           Effect of Lease.  Except as expressly modified by the terms of this
Agreement, all of the agreements, covenants, terms and conditions of the Lease
shall remain in full force and effect and are hereby restated and ratified by
Landlord and Tenant.
 
9.           Severability. If any provision of this Agreement, the deletion of
which would not adversely affect the receipt of any material benefit by either
party hereunder, shall be held invalid or unenforceable to any extent, the
remaining provisions of this Agreement shall not be affected thereby and each of
said provisions shall be valid and enforceable to the fullest extent permitted
by law.


10.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original hereof, but all of
which shall constitute one and the same Agreement.




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement as of
the date first above written.
 

 
LANDLORD:
     
CLA Building Associates, L.P.
     
By: CLA Building Associates, L.P.
its general partner
 
By: /s/ John A. Raimondo
 
    John A. Raimondo
     
TENANT:
     
TECHPRECISION CORPORATION
     
By: /s/ Richard F. Fitzgerald
 
    Richard F. Fitzgerald, CFO
   

 
 
 
2

--------------------------------------------------------------------------------

 